Opinion issued November 22, 2019




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-19-00910-CV
                            ———————————
                 IN RE RENEE JEFFERSON-SMITH, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, Renee Jefferson-Smith, has filed a petition for writ of mandamus,

seeking to have this Court issue an injunction to prevent the City of Houston from

certifying election results and to enjoin certification of a candidate for placement

on the ballot in an upcoming runoff election.1



1
      The underlying case is Renee Jefferson-Smith v. City of Houston and Harris
      County, Texas, cause number 2019-81187, pending in the 270th District Court of
      Harris County, Texas, the Honorable Dedra Davis presiding.
      We deny relator’s petition for a writ of mandamus. See TEX. R. APP. P.

52.8(a). We dismiss all other pending motions as moot.



                                   PER CURIAM

Panel consists of Chief Justice Radack and Justices Landau and Hightower.




                                       2